EXAMINER'S AMENDMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “an acoustic model circuit coupled to receive one or more feature vectors from said feature extraction circuit and assign one or more likelihood values to the one or more feature vectors; a memory for storing states of transition of the decoder; and a search circuit for receiving an input from said acoustic model circuit corresponding to the one or more likelihood values based upon the one or more feature vectors, and for choosing states of transition from the memory based on the input from said acoustic model circuit by performinq a Viterbi search on an active state list, wherein a state lattice generated by the search is converted to an on-chip word lattice, wherein an arc in the word lattice represents a chain of one or more arcs in the state lattice.”.
Regarding claim 12, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “a feature extraction circuit for calculating one or more feature vectors; an acoustic model circuit coupled to receive one or more feature vectors from said feature extraction circuit and assign one or more likelihood values to the one or more feature vectors; a memory for storing states of transition of the decoder; a search circuit for receiving an input from said acoustic model circuit corresponding to the one or more likelihood values based upon the one or more feature vectors, and for choosing states of transition from the memory based on the input from said acoustic model; and a reconfigurable neural network (NN) evaluator architecture, wherein the reconfigurable NN evaluator architecture comprises a plurality of execution units that are configured to be enabled or disabled based on neural network size”.
The closest prior art of:

 Bourke et al (US 8463610) teaches a Viterbi search of acoustic data ([col. 8, ll. 16-44]).

Conclusion





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659